Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because the claim recites “a pair of edge portions” in line 3 but subsequently and repeatedly recites a mere “edge portion” (e.g. line 9) such that it is not clear whether these terms are being used to represent the same structure or different structure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2015067051A to Takenori. 

Regarding claim 1, Takenori discloses a vehicle wheel comprising: an auxiliary air chamber member as a Helmholtz resonator, the auxiliary air chamber member attached on an outer peripheral surface 31 of a well portion (defined by 31, 32, 33) in a tire air chamber and extending along a circumferential direction of the vehicle wheel (as evident from Fig. 1, 2), a first vertical wall (32 on the left as viewed in Fig. 2a-b) provided at a first rising portion of a rim forming the well portion (as evident from Fig. 2a,b); and a second vertical wall provided at a second rising portion of the rim (32 on the right as viewed in Fig. 2a-b), wherein the auxiliary air chamber member includes: an auxiliary air chamber 43 inside thereof (as evident from Fig. 2a,b), and 
a communication hole 51 allowing the auxiliary air chamber to communicate with the tire air chamber (as evident from Fig. 2a,b), the communication hole being placed at a first end of the auxiliary air chamber member along the circumferential direction of the vehicle wheel and extending in the circumferential direction (as evident from Fig. 1), and 
wherein a clearance is formed between both of the communication hole and the vehicle wheel and the auxiliary air chamber and extends continuously from the first end to a second end of the auxiliary air chamber member along the circumerential direction along which the auxiliary air chamber member extends, the second end being located opposite to the first end along the circumferential direction (as evident from Fig. 1 and 2a,b to the extent that Fig. 1 provides for a consistently shaped structure with Fig. 2a and b providing cross sections of the structure through the extension of the structure in the circumferential direction). See the below annotated drawing for additional clarification on what is relied upon as the clearance taught by Takenori (i.e. see the shaded portion). Perhaps some language may wish to be included reciting that the clearance is within a radial plane extending through both the air chamber and the hole. 

    PNG
    media_image1.png
    381
    835
    media_image1.png
    Greyscale

Regarding claim 5, as best understood, Takenori discloses the vehicle wheel according to claim 1, wherein the auxiliary air chamber member further comprises: a pair of edge portions 37 (i.e. left and right sides as shown in Fig. 2) catching the auxiliary air chamber member on the well portion at an end of the auxiliary air chamber member in a wheel width direction of the wheel (as evident from Fig. 2a-b) and a tube 44 including the communication hole (as evident from Fig. 1), wherein an intermediate plate 47 is interposed between the edge portion and the outer peripheral surface of the well portion (i.e. in a radial direction as evident from Fig. 2a), and the intermediate plate is located between the edge portion and the tube along a wheel width direction (as evident from Fig. 1, 2a-b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenori in view of JP 2015171876A (“JP ‘876”).
Regarding claim 4, Takenori discloses the vehicle wheel according to claim 1 but does not disclose that the communication hole is disposed at each of the first end and the second end of the auxiliary air chamber member along a circumferential direction of the vehicle wheel. JP ‘876 discloses such (see Fig. 1, with 37 extending from both circumferential ends of the resonating device). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of optimizing the frequency of the resonance sound absorber (see JP ‘876 [0030] and [0031]). 

Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive. First, examiner notes the reference of Fig. 4 in Applicant’s remarks. Examiner does not rely on the teachings of Fig. 4 as such is different from that which is shown in Fig. 1/2 (see [0041] of the translation provided herein). The annotated drawings provided above provide support for what examiner interprets as the “clearance” as taught by Takenori. The remarks contend that Takenori does not teach a clearance between 44 and the bottom surface 31 (page 15 as referenced in the footer, ln 1-2). However, such is not claimed. The claim merely requires a clearance between the tube and the wheel which as indicated in the annotated drawings, Takenori teaches. Regarding claim 5, that rejection is overcome by amendment and now examiner relies upon 47 as teaching the intermediate plate. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617